DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 03/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6 and 7 are  rejected under pre-AIA  35 U.S.C. 102(b ) as being anticipated  by Yamazaki et al [US 2010/0025677].
►	With respect to claim claims 2, 6 and 7, Yamazaki et al (figs 1A/1B, text [0001]-[0371]) discloses the claimed semiconductor device comprising: 
	a first metal oxide film (104a/104b, text [0086]) over a substrate (100);
an oxide semiconductor film (103, text [0015]-[0016]) in contact with the first metal oxide film; 
a second metal oxide film (102b, text [0099]) in contact with the oxide semiconductor film;
	source and drain electrodes (105a & 105b, text [0085])  electrically connected to the oxide semiconductor film; 
a gate electrode (101, text [0084]) overlapping with the oxide semiconductor film; and 

wherein the first metal oxide film contains gallium (text [0086]), 
wherein the oxide semiconductor film contains indium, gallium, and zinc (text [0115]-[0116])
	wherein the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exist (fig 1B);
	wherein a side surface of the oxide semiconductor film is in contact with the second metal oxide film a channel width direction (figs 1A/1B),
	wherein the first metal oxide film is in contact with the second metal oxide film in a channel width direction (figs 1A/1B).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakata [US 2010/0159639] in view of Yamazaki et al [US 2011/0031493] 
►	With respect to claim claims 2, 4, 6 and 7, Sakata et al (figs 4A, text [0001]-[0294]) discloses the claimed semiconductor device comprising: 
	a first metal oxide film (113, text [0073]-[0076]) over a substrate (100);
an oxide semiconductor film (110, text [0105]-[0107]) in contact with the first metal oxide film; 
a second metal oxide film (115, text [0083]) in contact with the oxide semiconductor film;

a gate electrode (102, text [0092]) overlapping with the oxide semiconductor film; and 
a gate insulating film(104, text [0092]) between the oxide semiconductor film and the gate electrode, 
wherein the oxide semiconductor film contains indium, gallium, and zinc (text [0105]-[0107])
	wherein the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exist (fig 4A);
	wherein the second  metal oxide is in contact with a top surface of each of the source and drain electrodes (fig 4A)
	wherein a side surface of the oxide semiconductor film is in contact with the second metal oxide film a channel width direction (fig 4A),
	wherein the first metal oxide film is in contact with the second metal oxide film in a channel width direction (figs 4A).
	Sakata does not expressly teach the first metal oxide film containing gallium.  Sakata discloses the first metal oxide film as  an hydrogen blocking layer.
	However, Yamazaki et al (text [0148]) teaches metal oxide film including gallium as an equivalent metal oxide film for hydrogen blocking layer.
	Therefore, it would have been obvious for those skilled the art, in view of Yamazaki et aL, to select the first metal oxide including gallium as being claimed in the device of Sakata to provide the hydrogen blocking layer as being needed for semiconductor device.
Claim  8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al [US 2010/0025677] in view of Iwasaki et al [US 2009/0189153]

		However, Iwasaki et al (text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
	Therefore, it would have been obvious for those skilled in the art to modify device of Yamazaki et al by using the oxide semiconductor film as being claimed, per taught by Iwasaki et al, to provide better TFT semiconductor device with reason given above.
Claim  8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakata [US 2010/0159639] in view of Yamazaki et al [US 2011/0031493]  as applied to claim 2 above, in further view of Iwasaki et al [US 2009/0189153].
►	With respect to claim 8, Sakata in view Yamazaki et al substantially discloses the claimed device but does not expressly teach the oxide semiconductor film further contains tin.
	However, Iwasaki et al (text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
	Therefore, it would have been obvious for those skilled in the art to modify device of Sakata in view Yamazaki et al by using the oxide semiconductor film as being claimed, per taught by Iwasaki et al, to provide better TFT semiconductor device with reason given above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 10,608,116 in view of Yamazaki et al [US 2010/00025677].

►	With respect to claims 2-7, both of present application and US 10,608,116 generally claim the same subject matter of semiconductor device comprising:
a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with- US 10,608,116) to the oxide semiconductor film;
a second metal oxide film in contact with the oxide semiconductor film, wherein:
	-    an energy at a bottom of a conduction band of each of the first metal oxide film and the second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film
	-    the second metal oxide film is in contact with a top surface of each of the source and drain electrodes
	-    wherein an energy gap of each of the first metal oxide film and the second metal oxide film is larger than an energy gap of the oxide semiconductor film a side surface of the oxide semiconductor film is in contact with the second metal oxide film in a channel width direction
	-    wherein the first metal oxide film is in contact with the second metal oxide film in a channel width direction
	Being different to the U.S. Patent 10,608,116, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
.
Claims 2-3, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No 9,318,613 in view of Yamazaki et al [US 2010/00025677].
►	With respect to claims 2-3 and 5, both of present application and US 9,318,613 generally claim the same subject matter of semiconductor device comprising:
a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with - US 9,318,613) to the oxide semiconductor film;
a second metal oxide film in contact with the oxide semiconductor film, wherein:
-    	an energy at a bottom of a conduction band of each of the first metal oxide film and the second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film
-    	wherein an energy gap of each of the first metal oxide film and the second metal oxide film is larger than an energy gap of the oxide semiconductor film
	Being different to the U.S. Patent 9,318,613, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode;  the oxide semiconductor film contains indium, gallium, zinc;  the first metal 
However, such as difference has been obvious and known in the art.   See Yamazaki et al as an evidence that teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide semiconductor film (103, text [0085]); a gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No 9,059,295 in view of of Yamazaki et al [US 2010/00025677].
► 	With respect to claims 2-5, both of present application and US 9,059,295 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate (a first metal oxide film over and in contact with the gate insulating film, the gate insulating film covering the gate electrode - US 9,059,295); wherein the first metal oxide film contains gallium;
an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (over and in electrical contact - US 9,059,295) to the oxide semiconductor film;
	a gate electrode overlapping the oxide semiconductor film (oxide semiconductor film overlapping with the gate electrode - US 9,059,295)
a second metal oxide film in contact with the oxide semiconductor film, wherein:
-    	an energy at a bottom of a conduction band of each of the first metal oxide film and the second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film

-    	the second metal oxide film is in contact with a top surface of each of the source and drain electrodes (the second metal oxide film is in contact with an upper surface of the source and drain electrodes - US 9,059,295)
-    	wherein an energy gap of each of the first metal oxide film and the second metal oxide film is larger than an energy gap of the oxide semiconductor film.
	Being different to the U.S. Patent 9,059,295, the present application claims the gate insulating film between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc;  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
However, such as difference has been obvious and known in the art. See Yamazaki et al as an evidence that teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide semiconductor film (103, text [0085]); a gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
Claims 2-3, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No 8,502,221 in view of Yamazaki et al [US 2010/00025677].
►	With respect to claims 2-3 and 5, both of present application and US 8,502,221 generally claim the same subject matter of semiconductor device comprising:
a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
an oxide semiconductor film in contact with the first metal oxide film;

a second metal oxide film in contact with the oxide semiconductor film, wherein:
	-    	an energy at a bottom of a conduction band of each of the first metal oxide film 	and the second metal oxide film is higher than an energy at a bottom of a conduction 	band of the oxide semiconductor film
	-   	 wherein an energy gap of each of the first metal oxide film and the 	second metal oxide film is larger than an energy gap of the oxide semiconductor film
	Being different to the U.S. Patent 8,502,221, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc;  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists
However, such as difference has been obvious and known in the art. See Yamazaki et al as an evidence that teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide semiconductor film (103, text [0085]); a gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,608,116 in view of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153].
►	With respect to claim 8, both of present application and US 10,608,116 generally claim the same subject matter of semiconductor device comprising:

an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with- US 10,608,116) to the oxide semiconductor film;
a second metal oxide film in contact with the oxide semiconductor film.
Being different to the U.S. Patent 10,608,116, the present application claims:
	(a)	a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists
	(b)	the oxide semiconductor film further comprising tin.
	In regard to (a), such as difference has been obvious and known in the art since Yamazaki et al teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide semiconductor film (103, text [0085]); a gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
		In regard to (b), the difference has been obvious and known in the art since Iwasaki et al (text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
6.	Claim  8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No 9,318,613 in view of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153].
	With respect to claim 8, both of present application and US 9,318,613 generally claim the same subject matter of semiconductor device comprising:
		a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
		an oxide semiconductor film in contact with the first metal oxide film;
		source and drain electrodes electrically connected (in contact with - US 9,318,613) to the oxide semiconductor film;
		a second metal oxide film in contact with the oxide semiconductor film.
		Being different to the U.S. Patent 9,318,613, the present application claims:
		(a)	 a gate electrode overlapping with the oxide semiconductor film;  a gate insulating film between the oxide semiconductor film and the gate electrode;  the oxide semiconductor film contains indium, gallium, zinc;  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists
	(b)	the oxide semiconductor film further comprising tin.
	In regard to (a), such as difference has been obvious and known in the art since Yamazaki et al teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide semiconductor film (103, text [0085]); a gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
		In regard to (b),.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No 9,059,295 in view of of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153].
►	With respect to claim 8, both of present application and US 9,059,295 generally claim the same subject matter of semiconductor device comprising:
		a first metal oxide film over a substrate (a first metal oxide film over and in contact with the gate insulating film, the gate insulating film covering the gate electrode - US 9,059,295); wherein the first metal oxide film contains gallium;
		an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (over and in electrical contact - US 9,059,295) to the oxide semiconductor film;
		a gate electrode overlapping the oxide semiconductor film (oxide semiconductor film overlapping with the gate electrode - US 9,059,295)
		a second metal oxide film in contact with the oxide semiconductor film.
		Being different to the U.S. Patent 9,059,295, the present application claims:
		(a)	 the gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium and  zinc;  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
		(b)	the oxide semiconductor film further comprising tin
		In regard to (a),  such as difference has been obvious and known in the art since Yamazaki et al teaches the gate insulating film (102a) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc, (text [0085]);  the first metal oxide film and 
		In regard to (b), the difference has been obvious and known in the art since Iwasaki et al(text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
8.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No 8,502,221 in view of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153].
►	With respect to claim 8 , both of present application and US 8,502,221 generally claim the same subject matter of semiconductor device comprising:
		a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
		an oxide semiconductor film in contact with the first metal oxide film;
		source and drain electrodes electrically connected (in contact with- US 8,502,221) to the oxide semiconductor film;
		a second metal oxide film in contact with the oxide semiconductor film.
		Being different to the U.S. Patent 8,502,221, the present application claims:
		(a)	 a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, zinc;  the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists.
		(b)	the oxide semiconductor film further comprising tin
		In regard to (a), such as difference has been obvious and known in the art since Yamazaki et al teaches a semiconductor device comprising a gate electrode (101, fig  1B) overlapping with the oxide 
		In regard to (b), the difference has been obvious and known in the art since Iwasaki et al(text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.

Response to Arguments
Applicant’s arguments with respect to claims 2-8 have been considered but are moot in new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819